United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1137
                                    ___________

John Earl Jordan, Jr.,                  *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States of America; T. C. Outlaw, *
Warden, FCI-Forrest City,               * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                  ___________

                              Submitted: September 7, 2010
                                 Filed: September 17, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate John Earl Jordan appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition. Having reviewed the record de novo, see Mitchell v. U.S.
Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam); Matheny v.
Morrison, 307 F.3d 709, 711-12 (8th Cir. 2002), we find no basis for reversal.
Accordingly, we deny Jordan’s pending motions and we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.